El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Juan Delgado compareció ante la Corte Municipal de Ca-guas alegando estar casado cou Martina Plores y ser dueño y poseedor por más de un año de un'solar y casa radicados en dicba ciudad por haberlos comprado durante su matri-monio con su indicada esposa.
Los testigos que presentó para justificar su posesión tam-*545"bien, declararon que la compra fné hecha durante el matri-monio de Delgado y de Martina Flores y al resolver el ex-pediente la corte municipal, después de Racer constar que Juan Delgado, casado con Martina Flores, Rabia interesado acreditar en su favor la posesión de la finca expresada, aprobó el expediente y ordenó que se entregase original al interesado para su inscripción.
El Registrador de la Propiedad de Caguas Rizo la ins-cripción de la posesión haciendo constar que Juan Delgado, casado con Martina Flores, Rabia alegado que la compró en constante matrimonio con su referida esposa y que los tes-tigos declararon que Delgado la Rabia adquirido en la forma antes indicada, pero Rizo constar como defecto subsanable el de no haberse acreditado el estado civil del promovente en la fecha de la adquisición de la finca.
Lo que Remos expuesto antes es bastante por sí solo para poder declarar que tuvo razón Juan Delgado al recurrir ante nosotros contra la consignación de este defecto subsanable por el registrador, pues alegó y acreditó en el expediente que era casado con Martina Flores cuando adquirió la finca, la que también aparece de la inscripción.
La nota recurrida debe ser revocada.

Revocada la nota recurrida.

Jueces concurrentes:' Sres. Presidente Hernández y "Aso-ciados Wolf, del Toro y Hutchison. . ' •